Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-2, 4-9, 11-15, 17-21, and 24-29.

Double Patenting
	Applicant’s arguments, see page 18, filed March 09, 2021, with respect to double patenting have been fully considered and are persuasive. Examiner, respectfully, notes that Application 15/600,081 was abandoned on 04/02/2021. The double patenting rejection has been withdrawn 

35 U.S.C. §103 
	Applicant’s arguments, see page(s) 18-21, filed on March 05, 2021, with respect to Claim(s) 1-2, 4-9, 11-15, 17-21, and 24-29 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 14, and 27 are distinguished from the prior art.
Barbush et al. (US 2015/0154559). Barbush et al. teaches that shipment data can be track, which, is associated with a delivery vehicle. Barbush et al., further, teaches that a digital map can be used to track the current location of the mobile asset. The system will provide a user with a hyperlink that will provide the user with location information of the item. Barbush et al., further, teaches icons on a map that will change colors as the mobile asset moves closer to the delivery location. However, Barbush et al., doesn’t explicitly teach a dynamic icon that will change in size based on the current location of the delivery vehicle. The dynamic icon size will change based on the level of zoom level, which, in turn will display a different threshold number of roadways based on the size level of the dynamic icon.
Rademaker (US 2012/0030133). Rademaker teaches a system that will display a delivery vehicles location on a map. The system allows the map to be scaled from a wide/moderate/narrow view to show the stops that remain for the delivery vehicle. However, Rademaker, doesn’t explicitly teach a dynamic icon that will change in size based on the current location of the delivery vehicle. The dynamic icon size will change based on the level of zoom level, which, in turn will display a different threshold number of roadways based on the size level of the dynamic icon.
Wu (US 2010/0241349). Wu teaches displaying the current location of a vehicle and the pick-up location for the item on a map. Wu, also, teaches that the map data can be automatically adjusted in order to show the current location of the vehicle and the pick-up location of the item. However, Wu, doesn’t explicitly 
Ghanma (US 2015/0279216). Ghanma teaches a map that can be scaled to change as the current location of a vehicle changes and gets closer to a user. However, Ghanma, doesn’t explicitly teach a dynamic icon that will change in size based on the current location of the delivery vehicle. The dynamic icon size will change based on the level of zoom level, which, in turn will display a different threshold number of roadways based on the size level of the dynamic icon.
“UPS now lets you track packages for real --- on an actual map,” by Chris Welch, May 12, 2016, (hereinafter UPS). UPS teaches UPS will now allow you to track your packages via a map on your cellphone. UPS, further, teaches that the map will allow you to see the driver’s position on a map, which, will also display various cities and roads. However, UPS, doesn’t explicitly teach a dynamic icon that will change in size based on the current location of the delivery vehicle. The dynamic icon size will change based on the level of zoom level, which, in turn will display a different threshold number of roadways based on the size level of the dynamic icon. 

	Dependent Claim(s) 2, 4-9, 11-13, 15, 17-21, 24-26, and 28-29, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1-2, 4-9, 11-15, 17-21, and 24-29, respectively, due to their respective dependence.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/B.A.H./Examiner, Art Unit 3628             
                                                                                                                                                                                           /GEORGE CHEN/Primary Examiner, Art Unit 3628